                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 United Access Technologies, LLC          )
                                          )
                          Plaintiff,      )
                                          )
         v.                               )   Civil Action No. 11-338 (KAJ)
                                          )   FILED UNDER SEAL
 AT&T Corp., et al.,                      )
                                          )
                          Defendants.     )
                                          )
                                          )


 United Access Technologies, LLC          )
                                          )
                          Plaintiff,      )
                                          )
         V.                               )   Civil Action No. 11-339 (KAJ)
                                          )   FILED UNDER SEAL
 CenturyTel Broadband Services, LLC and   )
 Qwest Corporation,                       )
                                          )
                          Defendants.     )
                                          )


                              MEMORANDUM OPINION


John G. Day, Andrew C. Mayo, ASHBY & GEDDES, 500 Delaware Avenue, 8th Floor
P.O. Box 1150 Wilmington, DE 19899, Counsel for Plaintiff
      Of Counsel: Brett Charhon, Steven Callahan, Martin C. Robson, Anthony M.
                  Garza C. Luke Nelson, CHARRON CALLAHAN ROBSON &
                  GARZA, PLLC, 3333 Lee Parkway, Suite 460, Dallas, TX 75219

Benjamin J. Schladweiler, GREENBERG TRAURIG LLP, 1007 North Orange Street
Suite 1200 Wilmington, DE 19801, Counsel for Defendants AT&T Corp., AT&T
Services, Inc., and SBC Internet Services, LLC
Richard Renck, DUANE MORRIS LLP, 222 Delaware Avenue, Suite 1600 Wilmington,
Delaware 19801, Counsel for Defendants CenturyTel Broadband Services, LLC and
Qwest Corporation


April 30, 2021
Wilmington, Delaware




                                      2
I.         INTRODUCTION

       Plaintiff United Access Technologies ("UAT") and the defendants in Case No.

11-338 (the "AT&T Defendants") and Case No. 11-339 (the "CenturyTel Defendants")

(collectively, the "Defendants") have briefed and argued numerous pretrial motions. 1

UAT filed a combined motion for partial summary judgment (amounting to eight separate

requests) and to strike certain expert testimony (11-338, D.I. 256 and 11-339, D.I. 281),

and the Defendants filed six motions (11-338, D.I. 245 (the AT&T Defendants' motion to

exclude expert opinions); 11-339, D.I. 268 (the CenturyTel Defendants' motion to

exclude expert opinions); 11-339, D.I. 271 (the CenturyTel Defendants' motion for

partial summary judgment pursuant to 35 U.S.C. § 287(a)); 11-338, D.I. 276 and 11-339,

D.I. 300 (the Defendants' partial cross-motion for summary judgment); 11-338, D.I. 251

and 11-339, D.I. 278 (the Defendants' motion for summary judgment of invalidity); 11-

338, D.I. 248 and 11-339, D.I. 275 (the Defendants' motion for summary judgment of

noninfringement)).

       In support of their motion for summary judgment of noninfringement, the

Defendants advance two noninfringement positions: (1) that the signal interface is not on

the local side of the public trunk line in the accused systems; and (2) that the accused

systems do not pass telephone signals in the telephone voiceband to the telephone

exchange. The first argument applies to all the Defendants, while the second, if granted,


       1
         Unless specifically noted as relating to case number 11-339, docket index
citations in this opinion are to case number 11-338.

                                             3
would only apply to some of the Defendants. I will grant the Defendants' motion under

their first theory and therefore dismiss the infringement case in its entirety. I will also

deny the Defendants' motion for summary judgment of invalidity, as they have failed to

carry their burden. The remainder of the pending motions will be denied as moot.

II.    BACKGROUND

       On April 15, 2011, UAT filed complaints against the AT&T Defendants (11-338,

D.I. 1), the CenturyTel Defendants (11-339, D.I. 1), and several other telecommunication

companies that have since settled. UAT currently asserts claims in U.S. Patent Nos.

5,844,596 (the "'596 patent"); 6,243,446 (the "'446 patent"); and 6,542,585 (the "'585

patent") (collectively, the "Asserted Patents"), which are directed at "a way of

simultaneously transmitting data and voice signals over a single telephone line without

causing interference." United Access Techs., LLC v. AT&T Corp., 757 F. App'x 960, 962

(Fed. Cir. 2019) ("UAT'). In particular, "UAT assert[s] claim 61 of the '596 patent,

claims 1-5 of the '446 patent, and claims 1, 2, 4, 8, and 9 of the '585 patent," with claim

61 of the '596 patent being representative. 2 Id.



       2
          61. A system for communicating information between an external source of
information and a plurality of destinations of information over a telephone wiring
network used for passing telephone signals in a telephone voice band between a plurality
of telephone devices and a telephone exchange, comprising:
        a plurality of transceivers coupled between the telephone wiring network and
            corresponding destinations of information, each including
               circuitry for accepting signals in a high frequency band of frequencies
               above the highest frequency of the telephone voice band and rejecting
               signals in the telephone voice band; and
       a signal interface coupled between the external source of information and the



                                              4
       The Defendants' accused systems function as follows. Phones in individual

residences transmit signals in the 0-4 kHz voiceband across twisted pair wiring internal to

the residence. That wiring can also simultaneously carry digital signals in a higher

frequency bandwidth (between 25.875 kHz and 2208 kHz). A network interface device

("NID") is located on the outside of the house and connects that internal twisted pair to

twisted pair wiring external to the residence, the external wiring being known as a

"copper drop." (D.I. 249 at 3.) The copper drop runs from the NID to a serving terminal.

At the serving terminal, copper drops from multiple residences merge within a junction

box, out of which a bundled distribution cable of twisted pair wiring leads upstream

toward what is called the remote terminal. That bundled distribution cable, along with

bundled cables from other serving terminals, meet at a Digital Subscriber Line Access

Multiplexer, known as a "DSLAM," within the remote terminal, which separates digital




          telephone wiring network, including
              circuitry for receiving a plurality of external signals encoding a plurality of
              information streams from the external source of information, and
              circuitry for transmitting to selected sets of one or more of the plurality of
              transceivers a corresponding plurality of internal signals in the high
              frequency band each encoding one of the plurality of information streams
              over the telephone wiring network;
       wherein the telephone wiring network includes a branch network which couples
          one of the plurality of telephone devices to the telephone exchange telephone
          exchange [sic], and the branch network includes circuitry for preventing
          transmission of signals in the high frequency band to the [sic] one of the
          telephone devices on the branch network.
('596 patent, Claim 61.)


                                              5
 and voice signals. 3 Those bundled distribution cables merge at the remote terminal into a

single communication link called a "backhaul" 4 that transmits the signals upstream to the

central office. 5

       In its infringement contentions, UAT considers the DSLAM, which is located at

the remote terminal, to be the "signal interface" and the central office to be the

"telephone exchange" in the asserted claims. (D.I. 250-1, Ex.311248, 322-23, Ex. 2

, 219.) But the accused configuration does not infringe, the Defendants say, because the

"signal interface" (as described by UAT) is thus located at the remote terminal and the

remote terminal is not at the local end of the public telephone network, as required by the




       3
         In a different and not accused embodiment, the DSLAM is located further
upstream, at the central office. See UAT, 757 F. App'x at 964 ("The defendants
implement ADSL [(asymmetric digital subscriber line)] in one of two ways: through a
central-office embodiment and a remote-terminal embodiment. Both embodiments
feature a DSLAM that transmits data signals onto telephone lines at a frequency range
higher than the frequencies at which voice signals are carried on those lines. The
embodiments differ from one another based on the location of the DSLAM.").

       4
         Backhauls can pass telephone signals via Plain Old Telephone Service (i.e.
telephone signals still in the 0-4 kHz frequency), Tl (i.e. digital signals passed on twisted
wire pair lines at a higher frequency centered at 772 kHz), or fiber-optic (i.e. digital
signals passed on fiber-optic lines, at higher frequency bands, for example 2.29x10 11
kHz). The distinctions are most relevant to the Defendants ' second noninfringement
position, which I do not reach.

       5
         The preceding facts are summarized in the Defendants' opening brief. (See D.I.
249 at 2-5.) UAT does not offer its own statement of facts. Instead, UAT notes that the
Defendants' "[m]otion makes ... disputed and incorrect allegations throughout both its
argument and facts section," and asserts that it "will respond in the course of its
argument." (D.1. 274 at 1 n.l.) UAT, however, does not clearly dispute any facts in its
argument, only the proper understanding of the claim terms and whether those claim
terms read on the devices described in the undisputed facts.

                                             6
asserted claims. (D.1. 249 at 8.) Graphical representations from both parties are provided

below:


                                                                                                                      Central Office
                                                        Remote Terminal


                                                                                                Tl (otDSJj
                                                                                                                       [voice Switch I
                                                                                                                                I
                              Twi:,H•j F';,1,~                                                  Dgtlued Voir.a
                              OSL ..'Id F'OTS                                                   s,;n,11$


                                                        BBDLC
                                                       11m~r---;-•-1,,.._o_s_:i;_·oa_u_                          __,~===:::!.J

(UAT's Summary Judgment Slide 9 (D.I. 250-1, Ex. 2 ,r 205).)

                                                                    Central Office

                                                                 Oa(a
                                                                 Swltoh




                                                                                            High Frequency
                                                                                            Digital Backhaul



                Alleged                                                                                          Remote
           "signal interface"                                                                                    Terminal


                                                                                       I


                                                                        : Servingl
                                                                        tTerminal:
                                           r--- ~
                Residenc~#l_j_ NI~ 1 ·---
                                           t
                 ,--1--.l r-_J __,fl}__,
                 1Modem

                       - fr
                                with

                                       >
                                           wwpass

                                    .. --; ··r··
                       ~·!·.·r~- .. •iur
                                                    wpass,                      I'"
                                                                                I
                                                                                      --,
                                                                                      NID   I                        r-N,o~ ____
                                                                                                                  ,---J-_.J
                 '1_                                filter   I
                                                                        ;--J---1-----I
                                                                        1                                         I                 I
               I                 St                                     , Residence #2:                           , Residence #N I
                                                                        I ••••·--•••••••'               •   •    • I -••-••••••••••-'
               '-----------------------------

(The Defendants' Summary Judgment Opening Slide A-5.)



                                                                            7
        On November 4, 2016, this Court issued (through Chief Judge Stark, then

presiding in the case) its claim construction opinion, in which it construed the term

"signal interface" to mean: "a device interposed on the opposite end (i.e., the local side)

of the public trunk line (i.e., the telephone lines comprising the public telephone network)

from the telephone exchange that performs the recited functions of the incorporated

circuitry[.]" 6 (D.I. 105 at 6.) Then, on August 22, 2017, the Defendants' motion for

summary judgment of noninfringement (both direct and under the doctrine of

equivalents) was granted, based on the ruling that everything upstream from the NID (at

the residence) was the public telephone network, and thus, because the accused signal

interface was upstream from the NID, it was not on the local side of the public telephone

network. United Access Techs., LLC v. AT&T Corp., 265 F. Supp. 3d 446, 450-53 (D.

Del. 2017). The Court reasoned that "[t]he telephone company owns the ... local loops,"

making them "part of the public telephone network." Id. at 452.

       On appeal, the Federal Circuit "reject[ed] UAT's principal claim construction

argument," but "agree[ d] with UAT in one respect-that the district court improperly

imported an ownership limitation in the course of its construction of the term 'signal

interface,' and in particular in determining how the patents define the required location of

the signal interface." UAT, 757 F. App'x at 967. In other words, the Federal Circuit

agreed that the signal interface must be located on the local side of the public trunk line,


       6 The relevant limitation in representative Claim 61 of the '596 patent reads: "a
signal interface coupled between the external source of information and the telephone
wiring network, including circuitry for receiving a plurality of external signals encoding a
plurality of information streams from the external source of information."

                                              8
the public trunk line being the lines comprising the public telephone network, but it

disagreed that ownership was relevant to the metes and bounds of that network. The

Federal Circuit did not state where that end point was, explaining only that "the patents

make clear that the terms 'public telephone network' and 'public trunk line' refer to a

segment of the telephone wiring network located between the local exchange and a point

of convergence, where the pre-existing interface was located." Id. at 968 ( citing '596

patent at 8:10-13, 8:15-18, 9:23-25, 11:34-35). Because the District Court had relied on

ownership to define the public telephone network, a limitation the Federal Circuit

rejected as not grounded in the patent, it reversed in part and remanded. On remand, the

Defendants continue to assert that the "signal interface" is not located on the local side of

the public telephone network, rendering their accused systems non-infringing.

Ill.   SUMMARY JUDGMENT STANDARD

       Pursuant to Federal Rule of Civil Procedure 56(a), a moving party is entitled to

summary judgment if it demonstrates that there are no genuine issues of material fact and

that it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In determining

whether there is a triable issue of material fact, a court must review the evidence and

construe all inferences in the light most favorable to the non-moving party. Moyer v.

Patenaude & Felix, A.P.C., 991 F.3d 466,469 (3d Cir. 2021). However, a court should

not make credibility determinations or weigh the evidence. Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Once the moving party has carried its

"burden of showing the absence of a genuine issue as to any material fact," Adickes v. S.

H Kress & Co., 398 U.S. 144, 157 (1970), the non-moving party, to defeat the motion for


                                             9
summary judgment, "must do more than simply show that there is some metaphysical

doubt as to the material facts." Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986) (citations omitted). "Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no genuine issue

for trial." Id. at 5 87 (internal quotation marks omitted) (citation omitted). Accordingly, a

mere scintilla of evidence in support of the non-moving party is insufficient for a court to

deny summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,252 (1986).

IV.    DEFENDANTS' MOTION FOR SUMMARY JUDGMENT OF NONINFRINGEMENT IS
       GRANTED

       A.     Legal Standard for Noninfringement

       A patent infringement analysis involves two steps: claim construction and then

application of the construed claim to the accused process or product. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S.

370 (1996). The first step, claim construction, is said to be purely a question oflaw. See

Lighting Ballast Control LLC v. Philips Elecs. N Am. Corp., 744 F.3d 1272, 1283-86

(Fed. Cir. 2014) (en bane), cert. granted,judgment vacated sub nom. on other grounds by

Lighting Ballast Control LLC v. Universal Lighting Techs., Inc., 574 U.S. 1133 (2015);

Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1454 (Fed. Cir. 1998) (en bane). The

second step, application of the claim to the accused product, is a fact-specific inquiry.

See Kustom Signals, Inc. v. Applied Concepts, Inc., 264 F.3d 1326, 1332 (Fed. Cir. 2001)

(Patent infringement, "whether literal or under the doctrine of equivalents, is a question

of fact."). The patent owner has the burden of proving infringement by a preponderance



                                             10
 of the evidence. Envirotech Corp. v. Al George, Inc., 730 F.2d 753, 758 (Fed. Cir. 1984)

(citing Hughes Aircraft Co. v. United States, 717 F.2d 1351, 1361 (Fed. Cir. 1983)).

Summary judgment is appropriate in patent infringement suits when it is apparent that

only one conclusion regarding infringement could be reached by a reasonable jury.

Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316, 1323 (Fed. Cir. 2001).

       "To find infringement under the doctrine of equivalents, any differences between

the claimed invention and the accused product must be insubstantial." Brilliant

Instruments, Inc. v. GuideTech, LLC, 707 F.3d 1342, 1346 (Fed. Cir. 2013) (citing

Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608 (1950)). A

determination of infringement under the doctrine of equivalents is also a question of fact.

See Crown Packaging Tech., Inc. v. Rexam Beverage Can Co., 559 F.3d 1308, 1312

(Fed. Cir. 2009). Therefore, summary judgment of no infringement by equivalency is

warranted when no reasonable jury could find equivalency between the accused product

and claimed invention. See Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1356 (Fed.

Cir. 2012). "[T]he 'all elements' rule informs a doctrine of equivalents analysis by

requiring that equivalence be assessed on a limitation-by-limitation basis, rather than

from the perspective of the invention as a whole, and that no limitation be read

completely out of the claim." DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 469

F.3d 1005, 1016 (Fed. Cir. 2006). Accordingly, the "all elements" rule will foreclose

"resort to the doctrine of equivalents" if "a limitation would be read completely out of the

claim-i.e., the limitation would be effectively removed or 'vitiated.'" Id. '"Vitiation' is

... a legal conclusion of a lack of equivalence based on the evidence presented and the


                                            11
theory of equivalence asserted." Cadence Pharm. Inc. v. Exe la PharmSci Inc., 780 F .3 d

1364, 1371 (Fed. Cir. 2015) (collecting cases). That is, "saying that a claim element

would be vitiated is akin to saying that there is no equivalent to the claim element in the

accused device based on the well-established 'function-way-result' or 'insubstantial

differences' tests." Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1342

(Fed. Cir. 2016) (citations omitted).

       B.       Discussion

       The parties' disagreement comes down to the meaning of "public trunk line,"

defined by the earlier claim construction to mean "the telephone lines comprising the

public telephone network." (D.I. 178 at 6.) More precisely, the parties dispute whether

the non-local portion of the public telephone network extends only to the remote

terminal, or further downstream to the serving terminal. If the non-local portion of the

public telephone network extends beyond the remote terminal, as the Defendants argue,

then their accused systems do not infringe UAT's asserted patents. As I endeavor to

explain here, the record provides no evidence to support UAT' s assertion that the non-

local portion of the network terminates at or before the remote terminal. Indeed,

Defendants use UAT's own expert testimony to demonstrate that the non-local portion of

the public telephone network extends beyond the remote terminal. Consequently, there is

nothing to support UA T's argument that the remote terminal, containing the DSLAM, is

on the local side of the network. The accused systems are therefore non-infringing as a

matter oflaw.




                                            12
       The Defendants note that both this Court and the Federal Circuit placed a

"positional limitation" on the "signal interface," such that it "must be at the local side of

the telephone lines comprising the public telephone network." (D.1. 249 at 6.) The

Defendants further contend that, because "UAT accuses only DSLAMs located in

[remote terminals] as the alleged 'signal interfaces[,]' ... UAT bears the burden of

proving that there are no lines comprising the public telephone network downstream of

the [remote terminal]." (D.1. 249 at 7.) This, they say, UAT has failed to do because it

has only provided evidence that confirms the lines running between the central office and

the remote terminal are on the public (i.e., non-local) part of the public telephone

network, but it has provided no evidence that the remote terminal and the lines running

from it to the serving terminal are on the local side of the network.

       Indeed, the Defendants assert that UAT's expert expressly, emphatically, and

repeatedly claimed to express no opinion as to whether lines comprising the public

telephone network extend beyond the remote terminal. 7 They describe this failure as


       7
         UA T's Defense Counsel engaged in the following colloquy with its expert·:
Q: In your analysis, ... did it matter whether or not there were telephone lines comprising
a public telephone network downstream of the remote terminal?
A: I did not express an opinion about such an architecture.
Q. So the fact that ifthere were telephone lines comprising the public telephone network
on both upstream of the DSLAM at the remote terminal and downstream of the DSLAM
of the remote terminal wouldn't impact ... your opinion one way or the other?
A: That's not my testimony.
Q. Well, did you undertake an analysis to try to determine whether or not AT&T's
remote terminal DSLAMs, DSLAMs located in the remote terminal, satisfied the court's
construction of the "signal interface" term?
A. The remote terminal is a device interposed on the opposite end of the public trunk line



                                             13
"unsurprising" because the bundled distribution cables that flow between the remote

terminal and serving terminal are, indeed, part of the non-local portion of the public

telephone network. (D.1. 249 at 8 (citing D.I. 250-1, Ex.31287, Ex. 2 Appx. Bat 13,

15).) The Defendants acknowledge that UAT's expert opined "that a DSLAM at the

[remote terminal] satisfies the 'signal interface' positional requirement" but call this a

"bare" and "naked conclusion" that is only based on analysis of the telephone lines



from the telephone exchange that performs the recited functions of the incorporated
circuitry.
Q. And are there any telephone lines comprising the public telephone network
downstream of the remote terminal?
A: J have not expressed that opinion.
Q: You've provided no opinion that there are or are not telephone lines comprising the
public telephone network downstream of AT&T's remote terminals; is that correct?
Q: No, not correct.
Q. Well, do you have an opinion that there are no telephone lines comprising the public
telephone network downstream of AT&T's remote terminals?
A: Again, I have not expressed that opinion; however, to find infringement, I would
have to find a signal interface which, as defined by the court, is a device interposed on
the opposite end of the public trunk line from the telephone exchange that performs the
recited functions of the incorporated circuitry. So the signal interface would need to be at
the opposite end of the public trunk line from the telephone exchange. And you're asking
me about other architectures that I have not expressed an opinion on.
Q: So you have not expressed an opinion that there are no telephone lines comprising the
public telephone network downstream of AT&T's accused remote terminals?
A: I believe I've testified as to that at least three times now.
(DJ. 250-1, Ex. 4 at 171 :2-73: 15 (emphases added and objections as to form omitted).)

        UAT responds to this testimony by pointing out where its expert reported that the
remote terminal is "on the local side of the public trunk line from the telephone
exchange[.]" (D.1. 274 at 10 n.12 (quoting DJ. 250-1, Ex. 1at1324-25).) I agree that
UAT's expert did not concede the point by opining on the phrase "public trunk line,"
rather than "public telephone network," as the phrase was defined in the Court's claim
construction. But his barebones restatement of the claim limitation does not create an
issue of fact.

                                             14
 upstream from the remote terminal, not downstream. (D.1. 249 at 10 (citing Davis v.

Brouse McDowell, L.P.A., 596 FJd 1355, 1364 (Fed. Cir. 2010)).)

        The Defendants next argue that UAT's expert testimony, read in conjunction with

the Federal Circuit's opinion, clarifies that the public portion of the telephone network

must extend beyond the remote terminal. The Federal Circuit described the "public

telephone network" as "a segment of the telephone wiring network between the local

exchange and a point of convergence, where the pre-existing interface was located."

UAT, 757 F. App'x at 968. According to Defendants, that point of convergence occurs

downstream from the remote terminal. More specifically, the Defendants say the point of

convergence does not occur upstream from the serving terminal because, based on UAT's

own expert testimony, the serving terminal "provides points of connection for twisted

pair wire to each of the individual homes" in a subdivision. (D.I. 250-1, Ex. 4 at 173:22-

174:3.) Thus, because the signal interface in the accused system is, according to UAT,

located at the remote terminal, which is upstream of the serving terminal's point of

convergence of lines from the local side of the network, the Defendants' accused systems

do not literally infringe.

       Lastly, under the doctrine of equivalents, the Defendants argue that a holding of

equivalence would vitiate the positional limitation on the signal interface. They note that

the patent's choice of signal interface location, '"interposed on the opposite end' of the

'public telephone network[,]"' was intentionally selected to avoid violating government

regulations. (D.1. 249 at 12 (quoting United Access Techs., LLC, 265 F. Supp. 3d at 453)

(citing '596 patent at 8:41-43).) Additionally, based on their expert's reading of the


                                             15
patents, the Defendants explain that the patents prioritize "[p]lacing the 'signal interface'

as close to the residences as possible" in order to "minimize[] signal attenuation caused

by increased length of twisted pair wiring." (D.I. 249 at 12.) They say the patent teaches

that placing the signal interface at the farthest downstream point of convergence

minimizes "cross-talk." (D.I. 249 at 12.) Therefore, the purposes behind the locational

limitation would be vitiated by treating the DSLAM in the remote terminal as the signal

interface.

       Those arguments are persuasive, and UAT has presented no evidence that lines

running between the remote terminal and serving terminal are on the local portion of the

network. In fact, it certainly appears that UAT's expert expressly declined to opine on

lines running downstream of the remote terminal. I thus conclude that there are no

disputed issues of material fact. The non-local portion of the public telephone network

extends beyond the remote terminal and, therefore, the patent's positional limitation for a

signal interface is not met by a device located at the remote terminal. For that reason,

summary judgment is warranted. And, as will now be discussed, UAT's responsive

arguments are unavailing.

       UAT contends that the Federal Circuit, after rejecting ownership as a defining

characteristic of the public telephone network, VAT, 757 F. App'x at 967, then made the

additional determination that the public trunk line extends only to the remote terminal.

(D.I. 274 at 1.) UAT extrapolates that conclusion through excerpted segments of the

Federal Circuit's background description of the Defendants' accused systems. UAT

reads those excerpts to imply that extended pair wiring is distinct from the public trunk


                                            16
 line. 8 From that supposed implication, VAT concludes that the Federal Circuit decided

that the remote terminal is the end point of the public trunk line because bundled

extended pair wiring extends downstream from the remote terminal. VAT thus suggests

infringement based on nothing more than stitched together quotes from the Federal

Circuit's discussion of background facts, but that reading of the discussion infers a

conclusion concerning something that was not before the Federal Circuit and for which

there is no meaningful support in the record.

       Next, VAT repeatedly cites its expert statement that "[t]he remote terminal is a

device interposed on the opposite end of the public trunk line from the telephone

exchange that performs the recited functions of the incorporated circuitry." (D.1. 250-1,

Ex. 4 at 171 :24-172 :2.) The expert relied on the testimony of an AT&T employee "that a

trunk is a connection between major elements in the network, and would be a higher

capacity connection and not a subscriber line." 9 (D.1. 274 at 3-4 (citations omitted).)

Nevertheless, the Defendants' critique holds true: UAT's expert only analyzed the nature

of the lines upstream, not downstream, of the remote terminal.




       8
        Specifically, UAT explains that the Federal Circuit described that, heading
downstream from the DSLAM, "telephone wires carrying both voice and data signals,
known as 'extended pairs,' are bundled into a common cable and distributed to serving
terminals." UAT, 757 F. App'x at 964. Later on, that Court noted in passing that "the
extended pairs [] are located on the local side of the public trunk line[.]" Id at 968.

       9
         The Defendants explain that the AT&T employee discussed the generic term
"trunk," not "public trunk line" or "public telephone network," and was speaking about
industry, not patent specification usage of the term. (D.I. 249 at 11 (citing D.I. 250-1, Ex.
3 ,r 323).)


                                             17
       Lastly, UA T says there are fact issues related to whether the serving terminals

bundle lines. But the question that's been presented to me is not whether serving

terminals might be the end point of the non-local portion of the public telephone network;

it is whether the remote terminal, containing the accused DSLAM as the signal interface,

is on the local side of the network. That is how UAT has chosen to argue the case and

UAT's expert never disputes the nature of the Defendants' accused systems, nor does he

raise other fact issues. Instead, the expert makes the argument that the remote terminal

can still be the end point of the public portion of the network even though bundled lines

exist downstream, or, in other words, that the point of convergence need not be the first

point of convergence. He reaches that conclusion by reading the specification to "state[]

that extended pairs 'may be bundled closely together near the point of convergence[.]"'

(D.I. 274 at 7 (quoting D.I. 250-1, Ex.2175).) He opines that the "point of

convergence" is a "centralized location," and one "at which conductors lead to a large

number of subscribers[,]" which he argues describes a remote terminal. (D.I. 274 at 7-8

(quoting D.I. 250-1, Ex.2175).)

       I agree with the Defendants that UAT's expert tries to pick his preferred point of

convergence, not discern the point of convergence described by the specification. The

patent instructs, for the reasons summarized by the Defendants, that the public trunk line,

i.e., the non-local portion of the telephone network, runs upstream from the furthest

downstream point of convergence, not from any chosen spot that has characteristics

resembling a point of convergence.




                                            18
       In sum, the claim construction opinion, the Federal Circuit's affirmance of the

locational element of the signal interface in the claim construction, and a plain reading of

the specification all lead me to conclude that the boundary between the local and non-

local portions of the public telephone network is at a point downstream of the remote

terminal in the accused configuration of the Defendants' systems, so the DSLAM in the

remote terminal is not on the local side of the network. (See, e.g., D.I. 105 (claim

construction opinion) at 8-9 ("[E]ven if Plaintiff is correct that a person of ordinary skill

would understand that a signal interface is not inherently required to be located at the

intersection of the public telephone lines and the lines that run separately to particular

structures, the Court concludes that a person of ordinary skill in the art would understand

that to be a limitation imposed by the claims themselves.").) The Defendants have shown

that there is no dispute of material fact in this regard, and UAT cannot prove

infringement based on a signal interface located at the remote terminal. I will therefore

grant the Defendants' motion for summary judgment of noninfringement.

V.     MOTION FOR SUMMARY JUDGMENT OF INVALIDITY IS DENIED

       A.     Legal Standard

       A claimed invention cannot be patented "if the differences between the claimed

invention and the prior art are such that the claimed invention as a whole would have

been obvious before the effective filing date of the claimed invention to a person having

ordinary skill in the art to which the claimed invention pertains." 35 U.S.C. § 103. "The

obviousness determination turns on underlying factual inquiries involving [the four

Graham factors]: (1) the scope and content of prior art, (2) differences between claims


                                             19
and prior art, (3) the level of ordinary skill in pertinent art, and (4) secondary

considerations such as commercial success and satisfaction of a long-felt need." Procter

& Gamble Co. v. Teva Pharms. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (citing

Graham v. John Deere Co., 383 U.S. 1, 17 (1966)). "While an analysis of any teaching,

suggestion, or motivation to combine elements from different prior art references is

useful in an obviousness analysis, the overall inquiry must be expansive and flexible."

Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1360 (Fed. Cir. 2012)

(citing KSR Int'! Co. v. Teleflex, Inc., 550 U.S. 398,415,419 (2007)).

       A patent is presumed valid, Kao Corp. v. Unilever US. , Inc., 441 F.3d 963, 968

(Fed. Cir. 2006), and a party seeking to invalidate a patent for obviousness must

demonstrate "by clear and convincing evidence that a skilled artisan would have been

motivated to combine the teachings of the prior art references to achieve the claimed

invention" in addition to establishing "that the skilled artisan would have had a

reasonable expectation of success in doing so." Pfizer, Inc. v. Apotex, Inc., 480 F.3d

1348, 1361 (Fed. Cir. 2007). Notably, "the obviousness inquiry requires examination of

all four Graham factors. Indeed, courts must consider all of the Graham factors prior to

reaching a conclusion with respect to obviousness." Kinetic Concepts, Inc., 688 F.3d at

1360 (citations omitted).

       "Clear and convincing evidence" is a standard requiring that the fact finder have

"'an abiding conviction that the truth of [the] factual contentions are highly probable."'

Procter & Gamble Co., 566 F.3d at 994 (alteration in original) (quoting Colorado v. New

Mexico, 467 U.S. 310, 316 (1984)). And the "party asserting an obviousness claim bears


                                             20
 that high burden of persuasion." In re Cyclobenzaprine Hydrochloride Extended-Release

 Capsule Patent Litig., 676 F.3d 1063, 1069 (Fed. Cir. 2012) (citing Microsoft Corp. v. i4i

Ltd., 564 U.S. 91, 95 (2011)); see also Kinetic Concepts Inc., 688 F.3d at 1360 (noting

that the burden to establish obviousness, by clear and convincing evidence, remains with

the defendant "[a]t all times" (citation omitted)). Thus, on a motion for summary

judgment for invalidity, when a court must construe all inferences in the light most

favorable to the patent owner, whose patent is presumed valid, a defendant must meet a

high burden indeed. Goodman, 534 F.2d at 573; Adickes, 398 U.S. at 157.

       B.      Discussion

       The Defendants argue that the Asserted Patents are invalid for obviousness.

According to the Defendants, "here, an accused system is the same as a prior art system"

and they may, therefore, "rely on [UAT's] infringement contentions to carry [their]

burden of proving invalidity based on the prior art." (D.I. 252, at 1 (citing Vanmoor v.

Wal-Mart Stores, Inc., 201 F.3d 1363 (Fed. Cir. 2000).) But the Defendants have not

presented any undisputed material facts that would permit me to say that UAT's

infringement contentions and the prior art references are in fact the same. Nor do the

parties agree that UAT's infringement contentions and the prior art references are the

same. For example, even if I presume that a person having ordinary skill in the art would

combine the prior art references, the parties dispute what those references teach.

(Compare D.I. 252, at 2-3, with D.I. 272, at 1-3.) And their disagreement presents factual

disputes, including a dispute as to the credibility of or weight attributed to expert

testimony UAT supplied in support of its position. (Compare D.I. 272, at 2, with D.I.


                                             21
289, at 2.) Thus, I cannot say there is no triable issue of material fact regarding what

those prior art references would teach to a person having ordinary skill in the art. Reeves,

530 U.S. at 150 ("[T]he court must draw all reasonable inferences in favor of the

nonmoving party, and it may not make credibility determinations or weigh the evidence."

(citations omitted)).

       Absent any finding regarding the similarities between the infringement

contentions and prior art references, I cannot apply the invalidity standard the Defendants

have presented. 10 Nor should I, given that the Defendants' burden to establish invalidity

may be eased, in part, under the standard they propose. 01 Communique Lab., Inc. v.

Citrix Sys., 889 F .3d 735, 742 (Fed. Cir. 2018) (citations omitted); see Tate Access

Floors, Inc. v. Interface Architectural Resources, Inc., 279 F.3d 1357, 1367 (Fed. Cir.

2002) ("Where an accused infringer is clearly practicing only that which was in the prior



       10
           I offer no opinion regarding whether the application of that relaxed standard
should be applicable to the invalidity standard when invalidity is based on obviousness,
as opposed to invalidity under 35 U.S.C. § 102. It is worth noting, however, that the
Federal Circuit has only applied that standard when the accused device is the very same
device that the prior art reference discloses, not just any similar device that practices the
same reference. See, e.g., OJ Communique Lab., Inc., 889 F.3d at 742-43 (Fed. Cir. 2018)
("Where an accused infringer is clearly practicing only that which was in the prior art,
and nothing more, the patentee's proffered construction reads on the accused device,
meeting [the] burden of [establishing invalid~ty] should not prove difficult." (alterations
in original) (citations omitted)); see also Evans Cooling Sys., Inc. v. General Motors
Corp., 125 F.3d 1448, 1450-51 (Fed. Cir. 1997), abrogated on other grounds recognized
by He ls inn Healthcare S.A. v. Teva Pharms. USA, Inc., 2018 WL 1583031 (Fed. Cir. Jan.
16, 2018); Bennett Regulator Guards, Inc. v. Canadian Meter Co., Inc., 184 F. App'x
977, 977-78 (Fed. Cir. 2006); Vanmoor v. Wal-Mart Stores, Inc., 201 F.3d 1363, 1364-66
(Fed. Cir. 2000); see also lnline Connection Corp. v. EarthLink Inc., 684 F. Supp. 2d
496,515 (D. Del. 2010); Benedictv. General Motors Corp., 184 F. Supp. 2d 1197, 1198-
99 (N.D. Fla. 2002).

                                             22
art, and nothing more, and the patentee's proffered construction reads on the accused

device, meeting this burden of proof [i.e., proving invalidity by clear and convincing

evidence] should not prove difficult."). Moreover, the obviousness inquiry "turns on

underlying factual inquiries involving" the four Graham factors, Procter & Gamble Co.,

566 F.3d at 994 (emphasis added), all of which I must consider "prior to reaching a

conclusion with respect to obviousness." Kinetic Concepts, Inc., 688 F.3d at 1360.

       As the Defendants have not met their burden on summary judgment to establish

that there is no genuine dispute of material fact, I will deny their motion for summary

judgment of invalidity.

VI.    CONCLUSION

       For the foregoing reasons, I will grant the Defendants' motion for summary

judgment of noninfringement (11-338, D.I. 248; 11-339, D.I. 275), deny the Defendants'

motion for summary judgment of invalidity (11-338, D.I. 251; 11-339, D.I. 278), and

deny the remaining motions as moot. 11




      11  To recap, those motions are UAT's motion for partial summary judgment and to
strike certain expert testimony (11-338, D.I. 256; 11-339, D.I. 281), the AT&T
Defendants' motion to exclude expert opinions motions (11-338, D.I. 245), the
CenturyTel Defendants' motion to exclude expert opinions (11-339, D.I. 268); the
CenturyTel Defendants' motion for partial summary judgment pursuant to 35 U.S.C.
§ 287(a) (11-339, D.I. 271), and the Defendants' cross-motion for summary judgment
(11-338, D.I. 276; 11-339, D.I. 300).

                                            23
